783 N.W.2d 716 (2010)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Stanley Jerome BROWN, Defendant-Appellant.
Docket No. 139934. COA No. 292470.
Supreme Court of Michigan.
July 15, 2010.

Order
On order of the Court, the application for leave to appeal the September 24, 2009 order of the Court of Appeals is considered and, pursuant to. MCR 7.302(H)(1), in lieu of granting leave to appeal, we REMAND this case to the Court of Appeals for consideration, as on leave granted, of whether: (1) the defendant received the effective assistance of counsel where trial counsel failed to specifically request and procure the National Counsel on Alcoholism and Drug Dependence staff activity logs before trial; (2) trial counsel was ineffective for failing to cross-examine the complainant regarding inconsistencies in her trial testimony, and between her trial testimony, preliminary examination testimony, and what she claimed in the initial police report; (3) counsel appointed to represent the defendant at the evidentiary hearing was ineffective for failing to point out these inconsistencies to the trial court; and (4) newly discovered evidence produced in the civil suit filed on behalf of the complainant, including all the documentary evidence and deposition testimony that resulted from that suit (including, but not necessarily limited to, the staff activity logs), requires a new trial. In all other respects, leave to appeal is DENIED, because the defendant has failed to meet the burden of establishing entitlement to relief under MCR 6.508(D).
We do not retain jurisdiction.